DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  10, 932, 750. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the features of examining claim 1 [see column 33 lines 50-67].

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 932, 750. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the features of examining claim 1 [see column 33 lines 50-67].

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

Claim 1 recites the limitation "the estimated structure position". There is insufficient antecedent basis for this limitation in the claim. Claims 2-13 are rejected for the same reasons as set forth above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al (Pub. No.: US 2015/0141821).
Regarding claims 1, 10, Yoshikawa et al disclose a medical diagnostic apparatus comprising:  
processing circuitry is configured to estimate a position of a structure in the subject based on data corresponding to an entire scanned region and acquired by the ultrasonic scan [see abstract, 0034, 0044] by disclosing structural objects such as a blood vessel, a local fibrous tissue, a cyst [see 0034]; 
to analyze tissue characterization corresponding to attenuation of an ultrasonic wave propagating in the subject based on the data corresponding to the entire scanned region and acquired by the ultrasonic scan, wherein the ultrasonic scan is executed for both the estimating of the position of the structure and the analyzing of the tissue characterization [see abstract, 0034, 0047, 0050] by disclosing elasticity information of the tissue refers to physical property values in general of the tissue such as a Strain, a shear wave velocity, a longitudinal wave velocity, a Young's modulus, a modulus of rigidity, a volume elastic modulus, a Poisson's ratio, a coefficient of viscosity [see 0034, 0050] and elasticity evaluation unit 23 of the signal processing unit 24 evaluates information relevant to the tissue elasticity [see 0047]; 
to generate an analysis image of the tissue characterization, wherein the analysis image corresponds to the entire scanned region [see abstract, 0009, 0034, 0079, 0082, 0090-0091 and fig 3] and display circuitry configured to display the analysis image in which the estimated position of the structure is not displayed or masked in predetermined color phase [see abstract, 0036, 0088] by disclosing on the basis of the detected tissue structure is, for example, in a region except the detected tissue structure [see 0036].

Regarding claim 15, Yoshikawa et al disclose calculate at least one of viscosity of a tissue in the subject and elasticity of the tissue [see 0001, 0050, 0056, abstract].

Claim 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (Pub. No.: US 2015/0141821) in view of Matsumura (Pub. No.: US 2009/0143676)
Regarding claims 2, 11, Yoshikawa et al to set a plurality of regions in a scanning region in the ultrasonic scanning,
Yoshikawa et al don’t disclose calculate a variance value and a mean value based on the data in each of the regions and estimate the structure position in the scanning region based on the variance value and the mean value.
Nonetheless, Matsumura discloses the average and the variance as the important information for differentiating (the position of the tissue feature is inherently estimated through such differentiating, emphasis added) the tissue feature may be maintained as the stable value at the arbitrary time. This makes sure to evaluate the value inherent to the tissue [see 0117, 0147, 0152].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Yoshikawa et al and Matsumura by estimating the structure position in the scanning region based on the variance value and the mean value; to evaluate the value inherent to the tissue.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (Pub. No.: US 2015/0141821) in view of Yin (Pub. No.:  US 2010/0241012).
Regarding claim 16, Yoshikawa et al don’t disclose estimate the structure position based on data obtained by scanning using a nuclear magnetic resonance phenomenon as the scanning and to analyze the tissue characterization at the positions based on the data obtained by the scanning using the nuclear magnetic resonance phenomenon.
Nonetheless, Yin et al disclose estimate the structure position based on data obtained by scanning using a nuclear magnetic resonance phenomenon as the scanning and to analyze the tissue characterization at the positions based on the data obtained by the scanning using the nuclear magnetic resonance phenomenon [see 0022-0023].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Yoshikawa et al and Yin et al by estimating the structure position based on data obtained by scanning using a nuclear magnetic resonance phenomenon as the scanning and analyzing the tissue characterization at the positions based on the data obtained by the scanning using the nuclear magnetic resonance phenomenon; NMR lets the user view molecular dynamics in a liquid or solid state while leaving the samples intact for future observation and testing; to quantify intra- molecule features without needing calibration standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793